UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6185


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISMAEL DIAZ AMESTICA, a/k/a Fidel Ramos Ramos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cr-00119-RBS-RJK-2)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ismael Diaz Amestica, Appellant Pro Se. Darryl James Mitchell,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ismael   Diaz   Amestica   appeals   the   district   court’s   order

denying his Fed. R. Crim. P. 35(b) motion to compel a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Amestica, No. 2:14-cr-

00119-RBS-RJK-2 (E.D. Va. Jan. 27, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2